Case 1:20-cv-01006-GHW Document 128-23 Filed 07/23/21 Page 1 of 4




                  EXHIBIT "W"
                Case l:20-cv-01006-GHW Document 121-16 Filed 07/02/21 Page 2 of 4
                Case 1:20-cv-01006-GHW Document 128-23 Filed 07/23/21 Page 2 of 4
Message

From:           ex02@yuandacn.com [ex02@yuandacn.com]
Sent:           12/7/2019 3:13:33 AM
To:             jdearth [JDearth@WhitestoneCC.com]
                ex02 [ex02@yuandacn.com]
Subject:        Re: CUNY - Clerestory bracket proposal
Attachments:    Cost for Brackets   (airfreight)   .pdf; Cost for Brackets   (Ocean freight) ,pdf



James,
See attached, please, two quotations have been provided for using airfreight and ocean freight respectively.
If it is via ocean freight, they will be shipped to New York with our company's other project, and then Yuanda is to deliver to W
CC.



Regards,
Yuan Yue



 ex02@yuandacn.com



 From: James Dearth
 Date: 2019-11-27 05:30
 To: ex02@vuandacn.com
 Subject: CUNY - Clerestory bracket proposal
 Yuan,


 Please provide a proposal to fabricate and deliver all the brackets required to complete the clerestory
 remediation.


 Regards,


 James Dearth
 Project Manager
 Whitestone Construction Corp.
 50-52 49th Street
 Woodside, NY 11377
 Tel: 718-392-1800
 Cell: 347-395-7028
 Fax: 718-392-6262
        Case l:20-cv-01006-GHW           Document 121-16          Filed 07/02/21       Page 3 of 4
      Case 1:20-cv-01006-GHW Document 128-23 Filed 07/23/21 Page 3 of 4


L i
Yuanda Group
               Shenyang Yuanda Aluminium Industry Engineering Co., Ltd
                      No. 20, 13th Street, Economics Technological Development District Shenyang China 110027
                      Tel: 0086 24 2527 3090                                          Fax: 0086 24 2527 3591
                      E-mail: cnydhhg@163.com                                          Web: www.yuanda.com


                          Quotation to project supplement
CUNY:
Party A requested to order the brackets needed for the
remediation of clearestory.
The additional cost is as follow:
Procurement Period: 35 days
Transportation Method: airfreight
                                                                                            Date:07. 12, 2019

Item                       Description                         Quantity       Unit     Rate     Amount(USD)


          Brackets
  1                                                                                                   10032.23




                                          To    Collection                   USD                      10032.23
        Case l:20-cv-0l006-GHW            Document 121-16          Filed 07/02/21      Page 4 of 4
      Case 1:20-cv-01006-GHW Document 128-23 Filed 07/23/21 Page 4 of 4


W//            Shenyang Yuanda Aluminium Industry Engineering Co., Ltd
Yuanda Group          No. 20, 13th Street, Economic & Technological Development District Shenyang China 110027
                      Tel: 0086 24 2527 3090                                          Fax: 0086 24 2527 3591
                      E-mail: cnydhhg@163.com                                          Web: www.yuanda.com


                          Quotation to project supplement
CUNY:
Party A requested to order the brackets needed for the
remediation of clearestory.
The additional cost is as follow:
Procurement Period: 35 days
Transportation Method: Ocean Freight CLCL)
                                                                                             Date: 07. 12, 2019

Item                       Description                          Quantity      Unit      Rate     Amount(USD)


          Brackets

  1                                                                                                     4488.91




                                          To    Collection                    USD                       4488.91
